Banke, Acting Presiding Judge.
The appellants, employer and workers’ compensation *860insurer, appeal the judgment of the superior court affirming an award by the State Board of Workers’ Compensation of continuing compensation for temporary total disability (Code Ann. § 114-404) as well as medical expenses.
Argued March 6,1979 —
Decided May 8, 1979.
Dickey, Whelchel, Miles & Brown, Richard A. Brown, Jr., for appellants.
Albert E. Butler, for appellee.
The enumerations of error complain of misstatements of facts in the administrative law judge’s notice of award and the claimant’s failure to carry his burden of proving that he was incapacitated to work. Held:
There was sufficient competent evidence to support the award, and under the "any evidence” rule the judgment of the superior court must be affirmed. Hardee v. Pa. Nat. Mut. Cas. Ins. Co., 148 Ga. App. 178 (251 SE2d 132) (1978);Kissel v. Aetna Cas. &c. Co., 136 Ga. App. 504 (221 SE2d 645) (1975).

Judgment affirmed.


Underwood and Carley, JJ., concur.